Per Curiam.
We feel constrained by precedent to reverse the judgment appealed from. We have examined the records and briefs in the appeal taken to this court in Pfanmiller v. Groesbeck (68 App. Div. 651), and find the determination in that case to be a direct authority in opposition to the view taken by the learned trial court in the instant case. The same statute  is involved, the employees there being professional baseball players instead of hockey players as here. We grant a new trial for the reason that two important questions remain undetermined, viz.: (1) Whether or not all or some of the defendants were stockholders in the corporation, and (2) whether or not the statutory notice was served upon defendants. All concur except Sears, P. J., and Crosby, J., who dissent and vote for affirmance. Judgments reversed on the law and a new trial granted, with costs to abide the event.